* Corpus Juris-Cyc. References: Statutes, 36 Cyc. p. 1119, n. 36; p. 1120, n. 40; p. 1128, n. 58. Taxation, 37 Cyc. p. 924, n. 73.
The appellant, Pineland Bag Corporation, filed its petition for a mandamus against George D. Riley, auditor of public accounts of the state of Mississippi, alleging that it was a foreign corporation domesticated under the laws of Mississippi. That it owns and operates a factory in Pascagoula, Miss., for the purpose of manufacturing a paper product, to-wit, paper bags, from kraft paper. That "kraft paper is made from wood pulp, *Page 581 
which is made from pine trees by a chemical process. All raw materials from which paper is made are first made into kraft paper, or some similar material, before any paper product can be manufactured therefrom. That said paper bags are of the kind that are sold to the paper bag trade generally." The petitioner alleged that it did not itself manufacture kraft paper, but it purchased same from other factories operating in Mississippi which make kraft paper from wood pulp, and that it was not usual for the same concern to make paper and then to manufacture bags therefrom. The petition alleged that under the law they were entitled to an exemption, which had been denied by the auditor of the state upon the advice of the attorney-general, and prayed that a writ of mandamus issue requiring the defendant auditor to issue the certificate of exemption for five years wrongfully withheld. Copies of the petitions presented to the auditor were attached to the petition for mandamus, and the circuit court below sustained a demurrer to the petition, and dismissed same, and the Pineland Bag Corporation prosecutes its appeal here.
The demurrer, in brief, challenged the sufficiency of the petition on the ground that the petition shows on its face that the Pineland Bag Corporation does not own and operate such a new factory or enterprise or public utility as was granted an exemption from ad valorem taxes for five years by the virtue of chapters 138 and 139 of the Laws of Mississippi of 1922; that the paper bags manufactured by the petitioner are made from paper already produced from the raw product described in chapter 138, and, therefore, the petitioner was not in the class described in said chapter, and defendant was without authority to grant the exemption.
We think the court below properly sustained the demurrer to the petition for mandamus. The essential part of chapter 138 upon which the petitioner claimed the right to exemption is as follows:
"Section 1. Be it enacted by the legislature of the state of Mississippi, that new factories and new enterprises *Page 582 
of public utility hereafter established are granted exemption from ad valorem taxation on tangible property used in, or necessary to, the operation of the service or industry hereinafter named, but not upon the products thereof, for a period of five years . . . the new manufactures and new enterprises of public utility to be exempted are enumerated as and limited to . . . all factories for making paper or paper products out of wood pulp; cotton stalks or other material. . . ."
There is no contention by the petitioner in its petition or in its brief that it does anything but utilize manufactured kraft paper in producing paper bags, but it is argued that paper bags are paper products. If this be true, it was evident intention of the legislature, by its clear reference to wood pulp and cotton stalks, to exempt those factories which produce the manufactured articles from such raw materials as wood pulp, cotton stalks, and other raw material. At least, it is not clear that it was the legislative intent to exempt all those factories producing forms of paper products from manufactured paper, although that paper may have been produced from wood pulp.
There is no contention here that anything is produced by this petitioner from the raw material into the manufactured product. If the legislature had intended to exempt such factories as envelope factories or paper bag factories, it would have been the work of supererogation for the legislature to have added the words "wood pulp, cotton stalks, or other material." It was the manifest purpose of the legislature to encourage the conservation of such raw materials as were going to waste, such as wood from which wood pulp is manufactured and cotton stalks from which a form of paper may be produced.
In the case of Currie-Finch Brick  Lumber Co. v. Miller,Auditor of Public Accounts, 123 Miss. 850, 86 So. 579, Judge ETHRIDGE, as the organ of the court, in passing upon a similar statute said:
"In the case of Greenville Ice  Coal Co. v. City ofGreenville, 10 So. 574, 69 Miss. 86, the court construing *Page 583 
a somewhat similar statute held that the rule ejusdem generis
be applied, and held that ice did not come within the purview of the statute and was not exempt."
Judge ETHRIDGE announced the rule by which we are governed in the instant case as follows:
"It was also held that the statute was construed strictly against exemption from taxation or other public burdens, and that the party must come strictly within the statute allowing the exemptionist to obtain an exemption. Since that decision, the attorney-general's office, whose duty it is under the law to advise the auditor and other state officers, has constantly applied the rule there announced.
"We do not think that a plant for the manufacture of brick comes within the purview of the statute. The court below held the same view, and the judgment is affirmed."
We do not think in the case before us the legislature had in mind, or intended to exempt, factories manufacturing articles or paper products from paper itself which had already been manufactured by another factory from wood pulp or cotton stalks; but we think the legislature intended to exempt those factories which produce paper or any other kind of paper products from raw materials, such as wood pulp and cotton stalks. It would have been so easy for the legislature to have written the statute exempting those factories producing paper products and omitted the words "wood pulp or cotton stalks or other material," if they had intended to exempt factories manufacturing paper or paper products.
Giving effect to all the language employed in the statute, we are of opinion that only those factories producing paper or paper products from the raw material are entitled to the exemption.
Affirmed. *Page 584